Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 1 of 58
                              Case 21-14265-mkn                                    Doc 9              Entered 09/13/21 16:24:29                                          Page 2 of 58

 Fill in this information to identify the case:

 Debtor name            Strong Man Services, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF NEVADA

 Case number (if known)               21-14265-mkn
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,961,559.42

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,961,559.42


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $          266,114.91


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        1,270,024.11


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          1,536,139.02




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9   Entered 09/13/21 16:24:29                Page 3 of 58

 Fill in this information to identify the case:

 Debtor name          Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-14265-mkn
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Chase Bank                                              Checking                        3832                                         $24.14




            3.2.     Chase Bank                                              Checking                        6189                                           $0.00




            3.3.     Nevada State Bank                                       Checking                        6189                                        $219.00




            3.4.     Nevada State Bank                                       Checking                        8298                                           $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                       $243.14
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9   Entered 09/13/21 16:24:29                   Page 4 of 58

 Debtor            Strong Man Services, Inc.                                                      Case number (If known) 21-14265-mkn
                   Name

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Deposit with Harsch Investment Properties (landlord for real proeprty lease)                                               $3,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                               $3,000.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        1,102,911.56    -                                   0.00 = ....              $1,102,911.56
                                              face amount                           doubtful or uncollectible accounts




            11b. Over 90 days old:                              211,929.72   -                                  0.00 =....                  $211,929.72
                                              face amount                           doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                            $1,314,841.28
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.        Raw materials
            Misc. gang boxes, grills,
            duct work, exhaust fans,
            and copper fittings. See
            Exhibit A/B                                                                         $0.00                                         $22,700.00



 20.        Work in progress

 21.        Finished goods, including goods held for resale


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9     Entered 09/13/21 16:24:29            Page 5 of 58

 Debtor         Strong Man Services, Inc.                                                        Case number (If known) 21-14265-mkn
                Name

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                            $22,700.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of     Valuation method used    Current value of
                                                                                 debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           9 Desks; 10 file cabinets; 15 office chairs; and
           misc. art work. See Exhibit A/B                                                     $0.00                                        $4,375.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           7 Computers; 1 laptop; 7 phones; 28 cell phones
           and tablet. See Exhibit A/B                                                         $0.00                                        $5,150.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $9,525.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9   Entered 09/13/21 16:24:29           Page 6 of 58

 Debtor         Strong Man Services, Inc.                                                     Case number (If known) 21-14265-mkn
                Name


            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 Ford F150 VIN:
                     1FTMF1C8XHKC25338                                                      $0.00    Comparable sale                   $21,000.00


           47.2.     2019 Ford Ranger; VIN
                     1FTER1EHOKLB22455                                                      $0.00    Comparable sale                   $31,000.00


           47.3.     2017 Ford Transit Connect Cargo Van; VIN
                     NM0LS7F7XH1325178                                                      $0.00    Comparable sale                   $20,000.00


           47.4.     2018 Ford F150; VIN
                     1FTMF1CB4JKC03711                                                      $0.00    Comparable sale                   $21,000.00


           47.5.     2016 Ford Tranport Cargo Van; VIN
                     NM0LE6F74G1235217                                                      $0.00    Comparable sale                   $14,000.00


           47.6.     2017 Ford F150; VIN
                     1FTEX1RGOHFA34424                                                      $0.00    Comparable sale                   $44,000.00


           47.7.     2019 Ford F150; VIN
                     1FTEW1E48KKC03957                                                      $0.00    Comparable sale                   $42,000.00


           47.8.     2019 Ford Transit Connect; VIN
                     NM0LS7E24K1417965                                                      $0.00    Comparable sale                   $21,000.00


           47.9.     2018 Chevy Suburban; VIN
                     1GNSCGKC5JR292183                                                      $0.00    Comparable sale                   $40,000.00


           47.10 2018 Ford Transit Van; VIN
           .     1FTYE1CMXJKB55007                                                          $0.00    Comparable sale                   $26,000.00


           47.11 1-14 ft. box trailer- $4,500; 1 hydraulic
           .     trailer - $12,500                                                          $0.00                                      $17,000.00


           47.12 2019 Ford F150; VIN
           .     1FTEW1EP5KKE95125                                                          $0.00    Comparable sale                   $41,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9   Entered 09/13/21 16:24:29           Page 7 of 58

 Debtor         Strong Man Services, Inc.                                                     Case number (If known) 21-14265-mkn
                Name

 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            1 Fork lift-$7,500; and 2 scissor lifts $7,000                                  $0.00                                       $14,500.00


            Misc. tools; residential package units; roof top
            units and curbs; boiler with pump and expansion
            tanks; misc. units, and mini splits                                             $0.00                                     $168,750.00




 51.        Total of Part 8.                                                                                                        $521,250.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.smsmechanical.com                                                           $0.00                                               $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9   Entered 09/13/21 16:24:29           Page 8 of 58

 Debtor         Strong Man Services, Inc.                                                    Case number (If known) 21-14265-mkn
                Name

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Litigation claims to collect on accounts receivables as listed
            herein                                                                                                                       Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Claims against recovery fund of SMART Local 88 SMW of
            So. Nevada Trust Funds (estimated for lost work to
            non-union contracts)                                                                                                      $60,000.00


            Insurance claim for stolen truck (recovered but stripped;
            assumed total loss); Claim No. NVBA-xxxx1042                                                                                 Unknown


            Surety Bond with Merchants Bonding Company; NV
            xxx5336                                                                                                                   $30,000.00




 78.        Total of Part 11.                                                                                                       $90,000.00
            Add lines 71 through 77. Copy the total to line 90.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9   Entered 09/13/21 16:24:29           Page 9 of 58

 Debtor         Strong Man Services, Inc.                                                    Case number (If known) 21-14265-mkn
                Name



 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                          Case 21-14265-mkn                             Doc 9            Entered 09/13/21 16:24:29                            Page 10 of 58

 Debtor          Strong Man Services, Inc.                                                                           Case number (If known) 21-14265-mkn
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $243.14

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $3,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,314,841.28

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $22,700.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $9,525.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $521,250.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $90,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,961,559.42            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,961,559.42




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9       Entered 09/13/21 16:24:29                 Page 11 of 58

 Fill in this information to identify the case:

 Debtor name          Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)              21-14265-mkn
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:       List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Ally                                          Describe debtor's property that is subject to a lien                  $39,648.00               $42,000.00
        Creditor's Name                               2019 Ford F150; VIN 1FTEW1E48KKC03957
        Attn: Bankruptcy
        Dept/Managing Agent
        P.O. Box 951
        Horsham, PA 19044
        Creditor's mailing address                    Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        12/20/2018                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9608
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Ally                                          Describe debtor's property that is subject to a lien                  $13,915.88               $21,000.00
        Creditor's Name                               2019 Ford Transit Connect; VIN
        Attn: Bankruptcy                              NM0LS7E24K1417965
        Dept/Managing Agent
        P.O. Box 951
        Horsham, PA 19044
        Creditor's mailing address                    Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        8/17/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2610


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                         Case 21-14265-mkn                           Doc 9       Entered 09/13/21 16:24:29                     Page 12 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)     21-14265-mkn
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Ally                                           Describe debtor's property that is subject to a lien                     $42,171.47       $40,000.00
       Creditor's Name                                2018 Chevy Suburban; VIN
       Attn: Bankruptcy                               1GNSCGKC5JR292183
       Dept/Managing Agent
       P.O. Box 951
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       7/12/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5088
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Ally                                           Describe debtor's property that is subject to a lien                     $29,013.99       $26,000.00
       Creditor's Name                                2018 Ford Transit Van; VIN
       Attn: Bankruptcy                               1FTYE1CMXJKB55007
       Dept/Managing Agent
       P.O. Box 951
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/20/2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3220
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   Ford Credit                                    Describe debtor's property that is subject to a lien                      $7,244.64       $21,000.00
       Creditor's Name                                2017 Ford F150 VIN: 1FTMF1C8XHKC25338
       National Bankruptcy Service
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                         Case 21-14265-mkn                           Doc 9       Entered 09/13/21 16:24:29                     Page 13 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)     21-14265-mkn
              Name

       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0788
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6   Ford Credit                                    Describe debtor's property that is subject to a lien                     $19,889.53       $31,000.00
       Creditor's Name                                2019 Ford Ranger; VIN 1FTER1EHOKLB22455
       National Bankruptcy Service
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9493
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7   Ford Credit                                    Describe debtor's property that is subject to a lien                     $33,279.02       $41,000.00
       Creditor's Name                                2019 Ford F150; VIN 1FTEW1EP5KKE95125
       National Bankruptcy Service
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5388
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                         Case 21-14265-mkn                           Doc 9       Entered 09/13/21 16:24:29                     Page 14 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)     21-14265-mkn
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.8   Ford Credit                                    Describe debtor's property that is subject to a lien                      $8,689.86       $20,000.00
       Creditor's Name                                2017 Ford Transit Connect Cargo Van; VIN
       National Bankruptcy Service                    NM0LS7F7XH1325178
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agrement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3455
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.9   Ford Credit                                    Describe debtor's property that is subject to a lien                      $8,423.19       $21,000.00
       Creditor's Name                                2018 Ford F150; VIN 1FTMF1CB4JKC03711
       National Bankruptcy Service
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3479
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 0     Ford Credit                                    Describe debtor's property that is subject to a lien                      $6,720.80       $14,000.00
       Creditor's Name                                2016 Ford Tranport Cargo Van; VIN
       National Bankruptcy Service                    NM0LE6F74G1235217
       Center
       P.O. Box 62180
       Colorado Springs, CO 80962
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                          Case 21-14265-mkn                          Doc 9       Entered 09/13/21 16:24:29                     Page 15 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)      21-14265-mkn
              Name

                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9983
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.1
 1      Ford Credit                                   Describe debtor's property that is subject to a lien                      $57,118.53           $44,000.00
        Creditor's Name                               2017 Ford F150; VIN 1FTEX1RGOHFA34424
        National Bankruptcy Service
        Center
        P.O. Box 62180
        Colorado Springs, CO 80962
        Creditor's mailing address                    Describe the lien
                                                      Purchase Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7145
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $266,114.91

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 16 of 58

 Fill in this information to identify the case:

 Debtor name         Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)          21-14265-mkn
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $41,515.47
           A/C Systems Supply                                                 Contingent
           Attn: Managing Member                                              Unliquidated
           3036 S. Valley View Blvd.                                          Disputed
           Las Vegas, NV 89102
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred 12/2/20-9/10/2021
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $16,240.72
           Ahern Rentals                                                      Contingent
           Attn: Managing Member                                              Unliquidated
           P.O. Box 271390                                                    Disputed
           Las Vegas, NV 89127
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred 2/22/21-8/7/21
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $60.61
           Airgas USA LLC                                                     Contingent
           Attn: Managing Member                                              Unliquidated
           2600 S. Highland Dr.                                               Disputed
           Las Vegas, NV 89109
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred 7/30/2021
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $1,630.94
           Allied Refrigeration Inc.                                          Contingent
           Attn: Managing Member                                              Unliquidated
           P.O. Box 2411                                                      Disputed
           Long Beach, CA 90801-2411
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred 8/8/2021
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         31449                                               Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 17 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $237.40
          Alsco, Inc.                                                         Contingent
          Attn: Managing Member                                               Unliquidated
          2300 N. Commerce St.                                                Disputed
          Las Vegas, NV 89169
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 8/5/21-9/9/21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $100,000.00
          American Express                                                    Contingent
          Attn: Bankruptcy Dept/Managing Agent                                Unliquidated
          P.O. Box 9811535                                                    Disputed
          El Paso, TX 79998-1535
                                                                             Basis for the claim:    Charge Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,326.00
          AmTrust North America
          Attn: Managing Member                                               Contingent
          800 Superior Ave., Ste. E                                           Unliquidated
          21st Floor                                                          Disputed
          Cleveland, OH 44114
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 7/2020-8/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,700.00
          ARCO                                                                Contingent
          Attn: Bankruptcy Dept./Managing Agent                               Unliquidated
          PO Box 923928                                                       Disputed
          Norcross, GA 30010
                                                                             Basis for the claim:    Charge account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,415.00
          Atlas Crane                                                         Contingent
          Attn: Managing Member                                               Unliquidated
          3120 N. Nellis Blvd.                                                Disputed
          Las Vegas, NV 89115
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2/2021-8/12/21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Bd. of Trustees SMW Health Plan                                     Contingent
          c/o Lauris A. Traktman, Esq.                                        Unliquidated
          Gilbert & Sackman, ALC
          3699 Wilshire Blvd., #1200                                          Disputed
          Los Angeles, CA 90010-2732                                         Basis for the claim: Pending Litigation - ORDER AND JUDGMENT ON
          Date(s) debt was incurred 2016                                     FOURTH SUPPLEMENTAL STIPULATION FOR JUDGMENT entered on
                                                                             6/4/21 for $303,419.66, but only through Sept. 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 18 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Bd. of Trustees SMW Local 88 401(k)                                 Contingent
          c/o Lauris A. Traktman, Esq.                                        Unliquidated
          Gilbert & Sackman, ALC
          3699 Wilshire Blvd., #1200                                          Disputed
          Los Angeles, CA 90010-2732                                         Basis for the claim: Pending Litigation - ORDER AND JUDGMENT ON
          Date(s) debt was incurred                                          FOURTH SUPPLEMENTAL STIPULATION FOR JUDGMENT entered on
                                                                             6/4/21 for $303,419.66, but only through Sept. 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Bd. of Trustees SMW Local 88 Fund                                   Contingent
          c/o Lauris A. Traktman, Esq.                                        Unliquidated
          Gilbert & Sackman, ALC
          3699 Wilshire Blvd., #1200                                          Disputed
          Los Angeles, CA 90010-2732                                         Basis for the claim: Pending Litigation - ORDER AND JUDGMENT ON
          Date(s) debt was incurred                                          FOURTH SUPPLEMENTAL STIPULATION FOR JUDGMENT entered on
                                                                             6/4/21 for $303,419.66, but only through Sept. 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Bd. of Trustees SMW Pension Plan                                    Contingent
          c/o Lauris A. Traktman, Esq.                                        Unliquidated
          Gilbert & Sackman, ALC
          3699 Wilshire Blvd., #1200                                          Disputed
          Los Angeles, CA 90010-2732                                         Basis for the claim: Pending Litigation - ORDER AND JUDGMENT ON
          Date(s) debt was incurred 2016                                     FOURTH SUPPLEMENTAL STIPULATION FOR JUDGMENT entered on
                                                                             6/4/21 for $303,419.66, but only through Sept. 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $280.00
          C&M Crane                                                           Contingent
          Attn: Managing Member                                               Unliquidated
          5340 W. Quail Ave.                                                  Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 7/14/21-7/19/21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $58,583.20
          Climatec LLC                                                        Contingent
          Attn: Managing Member                                               Unliquidated
          P.O. Box 51689                                                      Disputed
          Los Angeles, CA 90051-5989
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 4/2020-10/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Collett Electric                                                    Contingent
          Attn: Bankruptcy Dept/Managing Agent
          4790 Quality Ct.                                                    Unliquidated
          Las Vegas, NV 89103                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Notice only. Possible claim from worker's comp incident
          Last 4 digits of account number       1591                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 19 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $109,754.62
          Diamondback Equipment Sales                                         Contingent
          Attn: Managing Member                                               Unliquidated
          8396 W. Ford Ave.                                                   Disputed
          Las Vegas, NV 89113
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 10/2020-6/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,499.50
          Dielco Crane                                                        Contingent
          Attn: Managing Member                                               Unliquidated
          5454 Arville Street                                                 Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 3/31/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $35,234.40
          Energy Mechanical Ins. Inc.                                         Contingent
          Attn: Managing Member                                               Unliquidated
          4005 W. Dewey Drive                                                 Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 10/2020-7/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,200.00
          Engin8
          Attn: Managing Member                                               Contingent
          8260 W. Charleson Blvd.                                             Unliquidated
          Ste. 3                                                              Disputed
          Las Vegas, NV 89117
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 1/2020-3/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Fleet Corp                                                          Contingent
          Attn: Bankruptcy Dept/Managing Agent                                Unliquidated
          P.O. Box 1239                                                       Disputed
          Covington, LA 70434
                                                                             Basis for the claim:    Charge account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,000.00
          Gail Capurro                                                        Contingent
          16 Moraine Dr.                                                      Unliquidated
          Henderson, NV 89052-6625                                            Disputed
          Date(s) debt was incurred 12/11/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,238.37
          Gail Capurro                                                        Contingent
          16 Moraine Dr.                                                      Unliquidated
          Henderson, NV 89052-6625                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 20 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,000.00
          Gail Capurro                                                        Contingent
          16 Moraine Dr.                                                      Unliquidated
          Henderson, NV 89052-6625                                            Disputed
          Date(s) debt was incurred 12/4/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $150,000.00
          Gail Capurro                                                        Contingent
          16 Moraine Dr.                                                      Unliquidated
          Henderson, NV 89052-6625                                            Disputed
          Date(s) debt was incurred 9/6/2014
                                                                             Basis for the claim:    Revolving Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,278.00
          Harsch Investments Properties
          Attn: Managing Member                                               Contingent
          3111 S. Valley View Blvd.                                           Unliquidated
          Ste. K101                                                           Disputed
          Las Vegas, NV 89102
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred 9/1/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,800.00
          Home Depot Credit Services                                          Contingent
          Attn: Managing Member                                               Unliquidated
          P.O. Box 790340                                                     Disputed
          Saint Louis, MO 63179
                                                                             Basis for the claim:    Charge account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Intern'l Assoc. of SMA, Rail and Transpo                            Contingent
          c/o Lauris A. Traktman, Esq.                                        Unliquidated
          Gilbert & Sackman, ALC
          3699 Wilshire Blvd., #1200                                          Disputed
          Los Angeles, CA 90010-2732                                         Basis for the claim: Pending Litigation - ORDER AND JUDGMENT ON
          Date(s) debt was incurred                                          FOURTH SUPPLEMENTAL STIPULATION FOR JUDGMENT entered on
                                                                             6/4/21 for $303,419.66, but only through Sept. 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $70,000.00
          John and Gail Capurro                                               Contingent
          16 Moraine Dr.                                                      Unliquidated
          Henderson, NV 89052-6625                                            Disputed
          Date(s) debt was incurred 2/9/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          John Capurro                                                        Contingent
          16 Moraine Dr.                                                      Unliquidated
          Henderson, NV 89052-6625                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid 401(k) retirement contributions
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 21 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $38,658.66
          Johnson Controls, Inc.                                              Contingent
          Attn: Managing Member                                               Unliquidated
          1545 E. Pama Lane                                                   Disputed
          Las Vegas, NV 89119
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2/2021-6/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,155.61
          Johnstone Supply of Las Vegas                                       Contingent
          Attn: Managing Member                                               Unliquidated
          4144 W. Sunset Rd.                                                  Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 5/7/2021-7/10/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $156,343.63
          Lawyer Mechanical Services, Inc.                                    Contingent
          Attn: Managing Member                                               Unliquidated
          3036 Valley View Blvd.                                              Disputed
          Las Vegas, NV 89102
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 8/2020-5/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $111.90
          Lennox Industries, Inc.                                             Contingent
          Attn: Managing Member                                               Unliquidated
          P.O. Box 910549                                                     Disputed
          Dallas, TX 75391-0549
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 6/17/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $425.00
          Lunas, Inc.                                                         Contingent
          Attn: Managing Member                                               Unliquidated
          4830 E. Cartier Ave.                                                Disputed
          Las Vegas, NV 89115
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 5/28/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,578.70
          M&D Paint & Drywall
          Attn: Managing Member                                               Contingent
          5142 W. Patrick Lane                                                Unliquidated
          Ste. #110                                                           Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 6/26/20; 2/2/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $228.50
          MAP Retirement, Inc.                                                Contingent
          Attn: Managing Member                                               Unliquidated
          W6180 Areotech Dr.                                                  Disputed
          Appleton, WI 54914
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 7/6/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 22 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Matthew Hendericksen                                                Contingent
          5505 Tanya Ave.                                                     Unliquidated
          Las Vegas, NV 89107
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Worker's Compensation Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,063.46
          Mechanical Equipment Reps
          Attn: Managing Member                                               Contingent
          5828 Spring Mtn. Rd.                                                Unliquidated
          Ste. 305                                                            Disputed
          Las Vegas, NV 89146
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 3/24/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,530.00
          Mesa Energy Systems, Inc.                                           Contingent
          Attn: Managing Member                                               Unliquidated
          2 Cromwell                                                          Disputed
          Irvine, CA 92618
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 5/25/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $170,489.79
          Mesa Mechanical, Inc.                                               Contingent
          Attn: Managing Member                                               Unliquidated
          1821 Western Ave.                                                   Disputed
          Las Vegas, NV 89102
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 7/2020-8/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,342.92
          Nevada Cooler Pad                                                   Contingent
          Attn: Managing Member                                               Unliquidated
          3970 Ponderosa Way                                                  Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 4/2021-7/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,053.25
          Norman Wright                                                       Contingent
          Attn: Managing Member                                               Unliquidated
          P.O. Box 51938                                                      Disputed
          Los Angeles, CA 90051-6238
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 6/2021-7/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          On Deck Capital                                                     Contingent
          Attn: Bankruptcy Dept/Managing Agent                                Unliquidated
          901 N. Stuart Street, Ste. 700
          Arlington, VA 22203
                                                                              Disputed
                                                                             Basis for the claim: FIled a UCC-1 financing statement, but believed to be
          Date(s) debt was incurred
                                                                             either a debt of company prior to acquisition or satisfied
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 23 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $29,135.00
          Penn Air Control                                                    Contingent
          Attn: Managing Member                                               Unliquidated
          5941 Lakeshore Dr.                                                  Disputed
          Cypress, CA 90630
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 10/14/20-6/14/21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,000.00
          Precision Air Balance
          Attn: Managing Member                                               Contingent
          1240 N. Jefferson St.                                               Unliquidated
          Ste. #H                                                             Disputed
          Anaheim, CA 92807
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 5/2021-6/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,498.00
          Precision Electric                                                  Contingent
          Attn: Managing Member                                               Unliquidated
          4250 Camron Street                                                  Disputed
          Las Vegas, NV 89103
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 3/28/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,137.17
          Purvis Industries                                                   Contingent
          Attn: Managing Member                                               Unliquidated
          3360 W. Sunset Rd.                                                  Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 6/20/21-8/28/21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $185.42
          Ray Morgan of Las Vegas
          Attn: Managing Member                                               Contingent
          7140 Dean Martin Dr.                                                Unliquidated
          Ste. 200                                                            Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2/25/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          SMACNA of So. Nevada                                                Contingent
          c/o Lauris A. Traktman, Esq.                                        Unliquidated
          Gilbert & Sackman, ALC
          3699 Wilshire Blvd., #1200                                          Disputed
          Los Angeles, CA 90010-2732                                         Basis for the claim: Pending Litigation - ORDER AND JUDGMENT ON
          Date(s) debt was incurred 2016                                     FOURTH SUPPLEMENTAL STIPULATION FOR JUDGMENT entered on
                                                                             6/4/21 for $303,419.66, but only through Sept. 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          SMART Local 88 SMW of So. NV                                        Contingent
          Attn: Bankruptcy Dept/Managing Agent                                Unliquidated
          2250 S. Rancho, Ste. 295                                            Disputed
          Las Vegas, NV 89102-4454
                                                                             Basis for the claim:    Building Trades possible audit of workers' trust fund
          Date(s) debt was incurred 4/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 24 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          SMART Local 88 SMW of So. NV                                        Contingent
          Attn: Bankruptcy Dept/Managing Agent                                Unliquidated
          2250 S. Rancho, Ste. 295                                            Disputed
          Las Vegas, NV 89102-4454
                                                                             Basis for the claim:    Light/Residential possible workers' trust fund audit
          Date(s) debt was incurred 5/2014
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          SMW Local 88 Retiree Apprenticeship                                 Contingent
          c/o Lauris A. Traktman, Esq.                                        Unliquidated
          Gilbert & Sackman, ALC
          3699 Wilshire Blvd., #1200                                          Disputed
          Los Angeles, CA 90010-2732                                         Basis for the claim: Pending Litigation - ORDER AND JUDGMENT ON
          Date(s) debt was incurred 2016                                     FOURTH SUPPLEMENTAL STIPULATION FOR JUDGMENT entered on
                                                                             6/4/21 for $303,419.66, but only through Sept. 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          SMW Local 88 Retiree Health Plan                                    Contingent
          c/o Lauris A. Traktman, Esq.                                        Unliquidated
          Gilbert & Sackman, ALC
          3699 Wilshire Blvd., #1200                                          Disputed
          Los Angeles, CA 90010-2732                                         Basis for the claim: Pending Litigation - ORDER AND JUDGMENT ON
          Date(s) debt was incurred 2016                                     FOURTH SUPPLEMENTAL STIPULATION FOR JUDGMENT entered on
                                                                             6/4/21 for $303,419.66, but only through Sept. 2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,772.15
          Southwest Specialty Contractors, LLC                                Contingent
          Attn: Managing Member                                               Unliquidated
          6442 Arville St.                                                    Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 7/21/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $268.08
          Staples Advantage                                                   Contingent
          Attn: Managing Member                                               Unliquidated
          500 Staples Dr.                                                     Disputed
          Framingham, MA 01702
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 7/19/21-7/26/21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $28,575.00
          Steamatic of Southern Nevada                                        Contingent
          Attn: Managing Member                                               Unliquidated
          2581 Synergy St.                                                    Disputed
          N. Las Vegas, NV 89030
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 6/3/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                            Page 25 of 58

 Debtor       Strong Man Services, Inc.                                                               Case number (if known)            21-14265-mkn
              Name

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Terracon Consultants, Inc.                                          Contingent
          Attn: Managing Member                                               Unliquidated
          750 Pilot Rd., Ste. F                                               Disputed
          Las Vegas, NV 89119
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 6/15/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350.69
          The Reinalt-Thomas Corporation                                      Contingent
          Attn: Managing Member                                               Unliquidated
          20225 N. Scottsdale Rd.                                             Disputed
          Scottsdale, AZ 85255
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 4/13/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,328.72
          Tomarco                                                             Contingent
          Attn: Managing Member                                               Unliquidated
          4125 Wagon Trail Ave.                                               Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 4/20/21-7/7/21
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,621.50
          Two Dimensional Instruments, LLC
          Attn: Managing Member                                               Contingent
          7311 Highway 329                                                    Unliquidated
          Ste. 910                                                            Disputed
          Crestwood, KY 40014
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 4/14/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,226.00
          Wex Bank                                                            Contingent
          Attn: Managing Member                                               Unliquidated
          P.O. Box 6293                                                       Disputed
          Carol Stream, IL 60197-6293
                                                                             Basis for the claim:    Charge account
          Date(s) debt was incurred 5/31/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,699.25
          Winsupply of Las Vegas
          Attn: Managing Member                                               Contingent
          3665 Diablo Dr.                                                     Unliquidated
          Ste. 100                                                            Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 4/12/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $751.48
          WW Grainger Inc.
          Attn: Managing Member                                               Contingent
          Dept. 884143553                                                     Unliquidated
          P.O. Box                                                            Disputed
          Kansas City, MO 64141-6267
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 4/2021-5/2021
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                         Page 26 of 58

 Debtor       Strong Man Services, Inc.                                                            Case number (if known)           21-14265-mkn
              Name

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Law Offices of Jason Peck
           Attn: Dee Golightly, Esq.                                                              Line      3.38
           P.O. Box 7218
           London, KY 40742                                                                             Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts
 5a. Total claims from Part 1                                                                         5a.          $                          0.00
 5b. Total claims from Part 2                                                                         5b.    +     $                  1,270,024.11

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                              5c.          $                    1,270,024.11




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9   Entered 09/13/21 16:24:29              Page 27 of 58

 Fill in this information to identify the case:

 Debtor name         Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-14265-mkn
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.         State what the contract or                  Work contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                              Addison Construction & Communications
                                                                                        Attn: Craig Fletcher
              List the contract number of any                                           1519 Helm Ave
                    government contract                                                 Las Vegas, NV 89119


 2.2.         State what the contract or                  Work contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                              Advanced Medical Builders, Inc.
                                                                                        Attn: Managing Agent
              List the contract number of any                                           885 N. Shepard St.
                    government contract                                                 Anaheim, CA 92806


 2.3.         State what the contract or                  Work contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                              Affordable Concepts, Inc.
                                                                                        Attn: Bankruptcy Dept. / Managing Agent
              List the contract number of any                                           2975 W. Lake Mead Blvd.
                    government contract                                                 North Las Vegas, NV 89032


 2.4.         State what the contract or                  Worker's compensation
              lease is for and the nature of              and employers liability
              the debtor's interest                       insurance policy dated
                                                          1/15/2021
                  State the term remaining                                              AmTrust Insurance Co. of Kansas, Inc.
                                                                                        Att: Managing Member
              List the contract number of any                                           800 Superior Ave. East, 21st Floor
                    government contract                                                 Cleveland, OH 44114




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                           Case 21-14265-mkn                         Doc 9       Entered 09/13/21 16:24:29            Page 28 of 58
 Debtor 1 Strong Man Services, Inc.                                                               Case number (if known)   21-14265-mkn
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.5.        State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Austin General Contracting
                                                                                          Attn: Managing Agent
             List the contract number of any                                              6440 South Polaris Avenue
                   government contract                                                    Las Vegas, NV 89119


 2.6.        State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Dakem & Associates
                                                                                          Attn: Managing Agent
             List the contract number of any                                              6170 West Viking Road
                   government contract                                                    Las Vegas, NV 89103


 2.7.        State what the contract or                   Worker's compensation
             lease is for and the nature of               and employers liability
             the debtor's interest                        insurance policy dated
                                                          1/15/2021
                  State the term remaining                                                Harris Insurance Services, Inc.
                                                                                          Attn: Bankruptcy Desk/Managing Agent
             List the contract number of any                                              6445 W. Sunset Rd., #156
                   government contract                                                    Las Vegas, NV 89118


 2.8.        State what the contract or                   Commercial real property
             lease is for and the nature of               lease for 3111 S. Valley
             the debtor's interest                        View Blvd., Suite N-101,
                                                          Las Vegas, NV 89102,
                                                          approx. 6,750 square
                                                          feet.                           Harsch Investment Properties-Nevada, LLC
                  State the term remaining                Expires 8/31/21                 c/o Harsch Investment Properties, LLC
                                                                                          Attn: Jeff Nudelman, VP & Sr. Counsel
             List the contract number of any                                              1121 SW Salmon Street, Ste. 500
                   government contract                                                    Portland, OR 97205


 2.9.        State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Las Vegas Metro Police Dept.
                                                                                          Attn: Budget/Accounting
             List the contract number of any                                              400 S Martin L King Blvd Bldg B 4th Floo
                   government contract                                                    Las Vegas, NV 89106


 2.10.       State what the contract or                   Work contract
             lease is for and the nature of                                               Martin Harris
             the debtor's interest                                                        Attn: Managing Agent
                                                                                          3030 S. Highland Drive
                  State the term remaining                                                Las Vegas, NV 89109
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                           Case 21-14265-mkn                         Doc 9       Entered 09/13/21 16:24:29            Page 29 of 58
 Debtor 1 Strong Man Services, Inc.                                                               Case number (if known)   21-14265-mkn
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease


             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Surety Bond; Bond No.
             lease is for and the nature of               NV xxx5336
             the debtor's interest

                  State the term remaining                                                Merchants Bonding Co.
                                                                                          Attn: Amy Baker, Claims Examiner
             List the contract number of any                                              6700 Westown Parkway
                   government contract                                                    West Des Moines, IA 50266-7754


 2.12.       State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Minero LLC
                                                                                          Attn: Managing Agent
             List the contract number of any                                              8680 W Spring Mountain Rd
                   government contract                                                    Las Vegas, NV 89117


 2.13.       State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Nevada General Construction
                                                                                          Attn: Managing Agent
             List the contract number of any                                              4121 Wagon Trail Ave
                   government contract                                                    Las Vegas, NV 89118


 2.14.       State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Penta Building Group, Inc.
                                                                                          Attn: Bankruptcy Dept/Managing Agent
             List the contract number of any                                              181 E. Warm Springs Rd.
                   government contract                                                    Las Vegas, NV 89119


 2.15.       State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Silver Creek Development, LLC
                                                                                          Attn: Managing Agent
             List the contract number of any                                              5130 Mae Anne Ave.
                   government contract                                                    Reno, NV 89523




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                           Case 21-14265-mkn                         Doc 9       Entered 09/13/21 16:24:29            Page 30 of 58
 Debtor 1 Strong Man Services, Inc.                                                               Case number (if known)   21-14265-mkn
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.16.       State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                SR Construction
                                                                                          Attn: Managing Agent
             List the contract number of any                                              3579 Red Rock Street
                   government contract                                                    Las Vegas, NV 89103


 2.17.       State what the contract or                   Work contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Whiting-Turner
                                                                                          Attn: Paul Schmitt, SVP
             List the contract number of any                                              6720 Via Austi Parkway, Ste. 550
                   government contract                                                    Las Vegas, NV 89119




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9   Entered 09/13/21 16:24:29          Page 31 of 58

 Fill in this information to identify the case:

 Debtor name         Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-14265-mkn
                                                                                                                              Check if this is an
                                                                                                                                 amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                           Check all schedules
                                                                                                                                  that apply:

    2.1      Jason Hales                                                                           Bd. of Trustees SMW            D
                                                                                                   Pension Plan                    E/F       3.13
                                                                                                                                  G



    2.2      Jason Hales                                                                           Bd. of Trustees SMW            D
                                                                                                   Health Plan                     E/F       3.10
                                                                                                                                  G



    2.3      Jason Hales                                                                           Bd. of Trustees SMW            D
                                                                                                   Local 88 401(k)                 E/F       3.11
                                                                                                                                  G



    2.4      Jason Hales                                                                           Bd. of Trustees SMW            D
                                                                                                   Local 88 Fund                   E/F       3.12
                                                                                                                                  G



    2.5      Jason Hales                                                                           Intern'l Assoc. of SMA,        D
                                                                                                   Rail and Transpo                E/F       3.28
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9   Entered 09/13/21 16:24:29            Page 32 of 58

 Debtor       Strong Man Services, Inc.                                                       Case number (if known)   21-14265-mkn


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Jason Hales                                                                           SMW Local 88 Retiree         D
                                                                                                   Health Plan                   E/F       3.54
                                                                                                                                G



    2.7      Jason Hales                                                                           SMW Local 88 Retiree         D
                                                                                                   Apprenticeship                E/F       3.53
                                                                                                                                G



    2.8      Jason Hales                                                                           SMACNA of So.                D
                                                                                                   Nevada                        E/F       3.50
                                                                                                                                G



    2.9      Jason Hales                                                                           Harsch Investments           D
                                                                                                   Properties                    E/F       3.26
                                                                                                                                G



    2.10     John Capurro                                                                          Bd. of Trustees SMW          D
                                                                                                   Pension Plan                  E/F       3.13
                                                                                                                                G



    2.11     John Capurro                                                                          Bd. of Trustees SMW          D
                                                                                                   Health Plan                   E/F       3.10
                                                                                                                                G



    2.12     John Capurro                                                                          Bd. of Trustees SMW          D
                                                                                                   Local 88 401(k)               E/F       3.11
                                                                                                                                G



    2.13     John Capurro                                                                          Bd. of Trustees SMW          D
                                                                                                   Local 88 Fund                 E/F       3.12
                                                                                                                                G




Official Form 206H                                                             Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9   Entered 09/13/21 16:24:29            Page 33 of 58

 Debtor       Strong Man Services, Inc.                                                       Case number (if known)   21-14265-mkn


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     John Capurro                                                                          Intern'l Assoc. of SMA,      D
                                                                                                   Rail and Transpo              E/F       3.28
                                                                                                                                G



    2.15     John Capurro                                                                          SMW Local 88 Retiree         D
                                                                                                   Health Plan                   E/F       3.54
                                                                                                                                G



    2.16     John Capurro                                                                          SMW Local 88 Retiree         D
                                                                                                   Apprenticeship                E/F       3.53
                                                                                                                                G



    2.17     John Capurro                                                                          SMACNA of So.                D
                                                                                                   Nevada                        E/F       3.50
                                                                                                                                G



    2.18     John Capurro                                                                          Harsch Investments           D
                                                                                                   Properties                    E/F       3.26
                                                                                                                                G



    2.19     John Capurro                      2390 Stanbury Ct.                                   Harsch Investment            D
                                               Henderson, NV 89052                                 Properties-Nevada,            E/F
                                                                                                   LLC
                                                                                                                                G       2.8




Official Form 206H                                                             Schedule H: Your Codebtors                                   Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9     Entered 09/13/21 16:24:29                       Page 34 of 58




 Fill in this information to identify the case:

 Debtor name         Strong Man Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-14265-mkn
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $3,680,915.88
       From 1/01/2021 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $5,600,000.00
       From 1/01/2020 to 12/31/2020
                                                                                                Other


       For year before that:                                                                    Operating a business                              $4,868,894.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                           Dates               Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9     Entered 09/13/21 16:24:29                       Page 35 of 58
 Debtor       Strong Man Services, Inc.                                                                 Case number (if known) 21-14265-mkn



       Creditor's Name and Address                                           Dates               Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Mechanical Equipment Reps                                     5/26/2021                      $16,961.77          Secured debt
               Attn: Managing Member                                                                                            Unsecured loan repayments
               5828 Spring Mtn. Rd.
               Ste. 305
                                                                                                                                Suppliers or vendors
               Las Vegas, NV 89146                                                                                              Services
                                                                                                                                Other

       3.2.
               American Express                                              6/1/2021                       $42,827.08          Secured debt
               Attn: Bankruptcy Dept/Managing Agent                                                                             Unsecured loan repayments
               P.O. Box 9811535                                                                                                 Suppliers or vendors
               El Paso, TX 79998-1535                                                                                           Services
                                                                                                                                Other   Credit card

       3.3.
               Diamondback Equipment Sales                                   6/3/2021                       $23,292.94          Secured debt
               Attn: Managing Member                                                                                            Unsecured loan repayments
               8396 W. Ford Ave.
               Las Vegas, NV 89113
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               American Express                                              6/7/2021                       $30,241.67          Secured debt
               Attn: Bankruptcy Dept/Managing Agent                                                                             Unsecured loan repayments
               P.O. Box 9811535                                                                                                 Suppliers or vendors
               El Paso, TX 79998-1535                                                                                           Services
                                                                                                                                Other   Credit card

       3.5.
               Mercury Insurance Group                                       6/11/2021                        $7,176.71         Secured debt
               Attn: Bankrupcy Dep't / Managing Agent                                                                           Unsecured loan repayments
               4484 Wilshire Blvd.                                                                                              Suppliers or vendors
               Los Angeles, CA 90010                                                                                            Services
                                                                                                                                Other   Premiums

       3.6.
               Atlas Crane                                                   6/14/2021                      $12,500.00          Secured debt
               Attn: Managing Member                                                                                            Unsecured loan repayments
               3120 N. Nellis Blvd.
               Las Vegas, NV 89115
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               Norman Wright                                                 6/15/2021                      $28,029.75          Secured debt
               Attn: Managing Member                                                                                            Unsecured loan repayments
               P.O. Box 51938
               Los Angeles, CA 90051-6238
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.8.
               Mercury Insurance Group                                       6/16/2021                      $16,807.83          Secured debt
               Attn: Bankruptcy Dep't / Managing Agent                                                                          Unsecured loan repayments
               4484 Wilshire Blvd.                                                                                              Suppliers or vendors
               Los Angeles, CA 90010                                                                                            Services
                                                                                                                                Other   Insurance premiums




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9     Entered 09/13/21 16:24:29                       Page 36 of 58
 Debtor       Strong Man Services, Inc.                                                                 Case number (if known) 21-14265-mkn



       Creditor's Name and Address                                           Dates               Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               AmTrust Insurance Co. of Kansas, Inc.                         6/16/2021                      $29,496.00          Secured debt
               Att: Managing Member                                                                                             Unsecured loan repayments
               800 Superior Ave. East, 21st Floor                                                                               Suppliers or vendors
               Cleveland, OH 44114                                                                                              Services
                                                                                                                                Other   Insurance premiums

       3.10
       .
            American Express                                                 6/17/2021                      $21,025.78          Secured debt
               Attn: Bankruptcy Dept/Managing Agent                                                                             Unsecured loan repayments
               P.O. Box 9811535                                                                                                 Suppliers or vendors
               El Paso, TX 79998-1535                                                                                           Services
                                                                                                                                Other   Credit card

       3.11
       .
            Mesa Mechanical, Inc.                                            6/28/2021                      $19,814.60          Secured debt
               Attn: Managing Member                                                                                            Unsecured loan repayments
               1821 Western Ave.
               Las Vegas, NV 89102
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.12
       .
            Capital Premium Finance Insurance                                6/30/2021                        $7,165.09         Secured debt
               Attn: Bankruptcy Dep't / Managing Agent                                                                          Unsecured loan repayments
               12235 S. 800 East                                                                                                Suppliers or vendors
               Draper, UT 84020                                                                                                 Services
                                                                                                                                Other   Insurance premiums

       3.13
       .
            American Express                                                 7/2/2021                       $25,927.28          Secured debt
               Attn: Bankruptcy Dept/Managing Agent                                                                             Unsecured loan repayments
               P.O. Box 9811535                                                                                                 Suppliers or vendors
               El Paso, TX 79998-1535                                                                                           Services
                                                                                                                                Other   Credit card

       3.14
       .
            Quench-Air                                                       7/7/2021                       $12,638.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.15
       .
            Superior Duct Las Vegas                                          7/9/2021                         $9,097.26         Secured debt
               4050 W. Mesa Vista Ave.                                                                                          Unsecured loan repayments
               Las Vegas, NV 89118
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.16
       .
            American Mechanical Engineering                                  7/14/2021                      $10,971.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9     Entered 09/13/21 16:24:29                       Page 37 of 58
 Debtor      Strong Man Services, Inc.                                                                  Case number (if known) 21-14265-mkn



       Creditor's Name and Address                                           Dates               Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.17
       .
            Capital Premium Finance Insurance                                7/18/2021                        $7,786.36           Secured debt
               Attn: Bankruptcy Dep't / Managing Agent                                                                            Unsecured loan repayments
               12235 South 800 East                                                                                               Suppliers or vendors
               Draper, UT 84020                                                                                                   Services
                                                                                                                                  Other   Insurance premiums

       3.18
       .
            Diamondback Equipment Sales                                      7/27/2021                      $13,595.64            Secured debt
               Attn: Managing Member                                                                                              Unsecured loan repayments
               8396 W. Ford Ave.
               Las Vegas, NV 89113
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.19
       .
            Energy Mechanical Ins. Inc.                                      7/27/2021                      $10,118.13            Secured debt
               Attn: Managing Member                                                                                              Unsecured loan repayments
               4005 W. Dewey Drive
               Las Vegas, NV 89118
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.20
       .
            Diamondback Equipment Sales                                      7/30/2021                      $10,549.31            Secured debt
               Attn: Managing Member                                                                                              Unsecured loan repayments
               8396 W. Ford Ave.
               Las Vegas, NV 89113
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.21
       .
            Mesa Mechanical, Inc.                                            8/6/2021                       $23,836.34            Secured debt
               Attn: Managing Member                                                                                              Unsecured loan repayments
               1821 Western Ave.                                                                                                  Suppliers or vendors
               Las Vegas, NV 89102                                                                                                Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                            Dates               Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                        Page 38 of 58
 Debtor       Strong Man Services, Inc.                                                                 Case number (if known) 21-14265-mkn



       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case            Court or agency's name and                Status of case
               Case number                                                                 address
       7.1.    Board of Trustees of the Sheet                    Collection - alleged      United States District Court                 Pending
               Workers' Pension Plan of So.                      unpaid employee           Central District of California             On appeal
               California, Arizona and Nevada                    benefit plan              312 N. Spring Ste., Set G23
                                                                                                                                      Concluded
               et al. v. Strong Man Services,                    contributions             Los Angeles, CA 90012
               Inc., et al.                                      pursuant to
               2:16-cv-04495 SJO                                 collective
                                                                 bargaining
                                                                 agreement with Int'l
                                                                 Ass'n of Sheet
                                                                 Metal, et al.
                                                                 LocalUnion No. 88

       7.2.    Board of Trustees of the Sheet                    Domestication of          United States District Court                 Pending
               Workers' Pension Plan of So.                      Foreign Judgment;         District of Nevada                         On appeal
               California, Arizona and Nevada                    collection                333 Las Vegas Blvd. So.
                                                                                                                                      Concluded
               et al. v. Strong Man Services,                                              Las Vegas, NV 89101
               Inc., et al.
               2:21-ms-00045

       7.3.    Board of Trustees of the Sheet                    Domestication of          United States District Court                 Pending
               Workers' Pension Plan of So.                      Foreign Judgment;         District of Nevada                         On appeal
               California, Arizona and Nevada                    collection                333 Las Vegas Blvd. So.
                                                                                                                                      Concluded
               et al. v. Strong Man Services,                                              Las Vegas, NV 89101
               Inc., et al.
               2:21-ms-00046

       7.4.    Board of Trustees of the Sheet                    Domestication of          United States District Court                 Pending
               Workers' Pension Plan of So.                      Foreign Judgment          District of Nevada                         On appeal
               California, Arizona and Nevada                                              333 Las Vegas Blvd. So.
                                                                                                                                      Concluded
               et al. v. Strong Man Services,                                              Las Vegas, NV 89101
               Inc., et al.
               2:21-ms-00047

       7.5.    Board of Trustees of the Sheet                    Domestication of          United States District Court                 Pending
               Workers' Pension Plan of So.                      Foreign Judgment;         District of Nevada                         On appeal
               California, Arizona and Nevada                    collection                333 Las Vegas Blvd. So.
                                                                                                                                      Concluded
               et al. v. Strong Man Services,                                              Las Vegas, NV 89101
               Inc., et al.
               2:21-ms-00048

       7.6.    Board of Trustees of the Sheet                    Collection - Foreign      United States District Court                 Pending
               Workers' Pension Plan of So.                      Judgment                  District of Arizona                        On appeal
               California, Arizona and Nevada                    Registration              401 W. Washington St.
                                                                                                                                      Concluded
               et al. v. Strong Man Services,                                              Phoenix, AZ 85003
               Inc., et al.
               2:2021mc00027




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9      Entered 09/13/21 16:24:29                      Page 39 of 58
 Debtor       Strong Man Services, Inc.                                                                     Case number (if known) 21-14265-mkn



               Case title                                        Nature of case               Court or agency's name and           Status of case
               Case number                                                                    address
       7.7.    Board of Trustees of the Sheet                    Collection - Foreign         United States District Court            Pending
               Workers' Pension Plan of So.                      Judgment                     DIstrict of Arizona                   On appeal
               California, Arizona and Nevada                    Registration                 401 W. Washington St.
                                                                                                                                    Concluded
               et al. v. Strong Man Services,                                                 Phoenix, AZ 85003
               Inc., et al.
               2:2021mc00028

       7.8.    Board of Trustees of the Sheet                    Collection - Foreign         United States District Court            Pending
               Workers' Pension Plan of So.                      Judgment                     District of Arizona                   On appeal
               California, Arizona and Nevada                    Registration                 401 W. Washington St.
                                                                                                                                    Concluded
               et al. v. Strong Man Services,                                                 Phoenix, AZ 85003
               Inc., et al.
               2:2021mc00029

       7.9.    Board of Trustees of the Sheet                    Collection - Foreign         United States District Court            Pending
               Workers' Pension Plan of So.                      Judgment                     District of Arizona                   On appeal
               California, Arizona and Nevada                    Registration                 401 W. Washington St.
                                                                                                                                    Concluded
               et al. v. Strong Man Services,                                                 Phoenix, AZ 85003
               Inc., et al.
               2:2021mc00030

       7.10 Board of Trustees of the Sheet                       Collection - Foreign         United States District Court            Pending
       .    Workers' Pension Plan of So.                         Judgment                     District of Arizona                   On appeal
               California, Arizona and Nevada                    Registration                 401 W. Washington St.
                                                                                                                                    Concluded
               et al. v. Strong Man Services,                                                 Phoenix, AZ 85003
               Inc., et al.
               2:2021mc00031

       7.11 Gaylene Copsey v. Spring                             Negligence-Premis            Eighth Judicial District Court        Pending
       .    Valley Health Care et al.                            es Liability                 200 Lewis Ave.                        On appeal
               A-18-768864-c                                                                  Las Vegas, NV 89155
                                                                                                                                      Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9      Entered 09/13/21 16:24:29                      Page 40 of 58
 Debtor        Strong Man Services, Inc.                                                                    Case number (if known) 21-14265-mkn



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Stolen vehicle (recovered, but                                                                                                                     Unknown
       completely stripped); insurance claim
       filed


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Larson & Zirzow, LLC
                 850 E. Bonneville Ave.
                 Las Vegas, NV 89101                                 Attorney Fees                                             8/26/2021               $10,000.00

                 Email or website address
                 mzirzow@lzlawnv.com

                 Who made the payment, if not debtor?
                 John Capurro



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                        Page 41 of 58
 Debtor      Strong Man Services, Inc.                                                                  Case number (if known) 21-14265-mkn




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services         If debtor provides meals
                                                                 the debtor provides                                                  and housing, number of
                                                                                                                                      patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    SMS 401(k) Plan                                                                            EIN:

                    Has the plan been terminated?
                     No
                     Yes

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Sheet Metal Worked Pension Plan, Health Plan, 401(k) Plan,                                 EIN:
                    Returee Fund, JATC, et al.

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was             Last balance
                Address                                          account number           instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                        Page 42 of 58
 Debtor        Strong Man Services, Inc.                                                                Case number (if known) 21-14265-mkn



                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was             Last balance
                 Address                                         account number           instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred
       18.1.     Nevada State Bank                               XXXX-8651                 Checking                  3/31/2021                             $1.11
                 Attn: Bankruptcy                                                          Savings
                 Dept/Managing Agent
                                                                                           Money Market
                 P.O. Box 990
                 Las Vegas, NV 89125                                                       Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                        Page 43 of 58
 Debtor      Strong Man Services, Inc.                                                                  Case number (if known) 21-14265-mkn



           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Mecham Dicus & Company                                                                                                     2019 to present
                    Attn: Mark Dicus
                    389 N. 100 W
                    Cedar City, UT 84721
       26a.2.       Angie Seloti                                                                                                               2019 to present


       26a.3.       Jason Hales                                                                                                                2019 to present



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Jason Hales
                    6532 Deer Springs Way
                    Las Vegas, NV 89131-3223

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                        Page 44 of 58
 Debtor      Strong Man Services, Inc.                                                                  Case number (if known) 21-14265-mkn



           None
       Name and address
       26d.1.  McCarthy Building Companies, Inc.
                    Attn: Bankrupcy Dep't / Managing Agent
                    2580 St. Rose Parkway, Suite 200
                    Henderson, NV 89074
       26d.2.       Choate Construction
                    Attn: Bankruptcy Dep't / Managing Agent
                    2907 Providence Rd, Suite 400
                    Charlotte, NC 28211
       26d.3.       Penta Building Group
                    Attn: Bankruptcy Dep't / Managing Agent
                    181 E. Warm Springs
                    Las Vegas, NV 89119
       26d.4.       Whiting Turner
                    Attn: Bankruptcy Dep't / Managing Agent
                    6720 Via Austi Pkwy., Suite 550
                    Las Vegas, NV 89119

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Capurro                                   16 Moraine Dr.                                      President, Treasurer, and             50%
                                                      Henderson, NV 89052-6625                            Director

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jason Hales                                    6532 Deer Springs Way                               Secretary and Director                50%
                                                      Las Vegas, NV 89131-3223



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 21-14265-mkn                            Doc 9    Entered 09/13/21 16:24:29                        Page 45 of 58
 Debtor      Strong Man Services, Inc.                                                                  Case number (if known) 21-14265-mkn



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 See Exhibit SOFA-30
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Sheet Metal Workers Pension Plan, Health Plan, 401(k) Plan, Returee Fund, et                               EIN:
    al.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 46 of 58
Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 47 of 58
Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 48 of 58
Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 49 of 58
                  Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 50 of 58


                                       STRONG MAN SERVICES, INC.
                                             Creditors Added
                                          Case No. 21-14265-mkn


MATTHEW HENDERICKSEN               COLLETT ELECTRIC                   AFFORDABLE CONCEPTS, INC.
5505 TANYA AVE.                    ATTN: BANKR. DEPT/MANAGING AGENT   ATTN: BANKR. DEPT. / MANAGING AGENT
LAS VEGAS NV 89107                 4790 QUALITY CT.                   2975 W. LAKE MEAD BLVD.
                                   LAS VEGAS, NV 89103                NORTH LAS VEGAS, NV 89032



WHITING-TURNER                     MERCHANTS BONDING CO.              PENTA BUILDING GROUP, INC.
ATTN: PAUL SCHMITT, SVP            ATTN: AMY BAKER, CLAIMS EXAMINER   ATTN: BANKR. DEPT/MANAGING AGENT
6720 VIA AUSTI PARKWAY, STE. 550   6700 WESTOWN PARKWAY               181 E. WARM SPRINGS RD.
LAS VEGAS, NV 89119                WEST DES MOINES, IA 50266-7754     LAS VEGAS, NV 89119
Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 51 of 58




            (;+,%,7$%
0LVF,QYHQWRU\)L[WXUHV )XUQLVKLQJV
       Case 21-14265-mkn     Doc 9   Entered 09/13/21 16:24:29   Page 52 of 58




Item                                              Quantity          Value          Total

OFFICE FURNITURE, FIXTURES, & EQUIPMENT
COMPUTERS                                            7              200.00       1,400.00
LAPTOP                                               1              250.00         250.00
PHONES                                               7              100.00         700.00
CELL PHONES AND TABLETS                              28             100.00       2,800.00
                                                                                $5,150.00

DESKS                                                9              200.00       1,800.00
FILE CABINETS                                        10             200.00       2,000.00
OFFICE CHAIRS                                        15              25.00         375.00
MISC PICTURES AND ART WORK                            -             200.00         200.00
                                                                                $4,375.00

RAW MATERIALS
GANG BOXES                                           8               400.00      3,200.00
MISC GRILLS                                          -             2,500.00      2,500.00
MISC DUCT WORK                                       -             1,000.00      1,000.00
MISC EXHAUST FANS                                    -            15,000.00     15,000.00
MISC COPPER AND FITTINGS                             -               500.00        500.00
MISC LINE SETS                                       -               500.00        500.00
                                                                               $22,700.00


MISC TOOLS                                           30               25.00        750.00
RESIDENTIAL PACKAGE UNITS                            2             2,500.00      5,000.00
ROOF TOP UNITS AND CURBS SR C                         -           38,000.00     38,000.00
BOILER, PUMPS AND EXPANSION TANKS M      H            -          100,000.00    100,000.00
3 MINI SPLITS FOR OBS                                 -           10,000.00     10,000.00
MISC UNITS                                            -           15,000.00     15,000.00
                                                                              $168,750.00

OTHER MACHINERY, FIXTURES, & EQUIPMENT
FORK LIFT                                            1             7,500.00      7,500.00
SCISSOR LIFTS                                        2             3,500.00      7,000.00
                                                                               $14,500.00
Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 53 of 58




              (;+,%,7$%
             $FFRXQWV5HFHLYDEOHV
                   Case 21-14265-mkn                       Doc 9       Entered 09/13/21 16:24:29               Page 54 of 58
7:30 PM                                                             SMS MECHANICAL
09/12/21
                                                                A/R Aging Summary
                                                                   As of September 12, 2021
                                                             Current       1 - 30       31 - 60      61 - 90            > 90      TOTAL
           Chang, Elliot - 419 S. Water St                         0.00        0.00        650.00          650.00          0.00     1,300.00
           Harries, Robert - 7016 MANNY ST                         0.00        0.00        350.00            0.00          0.00       350.00
           EOS Fitness                                             0.00        0.00     29,228.00        1,900.00          0.00    31,128.00
           The Whiting-Turning Contracting Company
               21-1-407 Warby Parker West Coast Lab                0.00        0.00     79,806.65       46,899.60          0.00   126,706.25
           Total The Whiting-Turning Contracting Company           0.00        0.00     79,806.65       46,899.60         0.00    126,706.25
           Caliber Collision                                       0.00        0.00          0.00            0.00       230.00        230.00
           Addison Construction & Communications
               21-1-405 Planet 13 Cultivation W. Bell Dr           0.00        0.00     22,200.00       14,350.00          0.00    36,550.00
           Total Addison Construction & Communications             0.00        0.00     22,200.00       14,350.00          0.00    36,550.00
           CARMA GROUP LLC
              21-1-501 Starbucks Excalibur                         0.00        0.00           0.00             0.00    5,968.00     5,968.00
           Total CARMA GROUP LLC                                   0.00        0.00           0.00             0.00    5,968.00     5,968.00
           Other Customer
              American Walk-In Cooler                              0.00        0.00          0.00              0.00    8,100.00     8,100.00
           Total Other Customer                                    0.00        0.00          0.00              0.00    8,100.00     8,100.00
           Synexis Maintenace                                      0.00        0.00          0.00              0.00      420.00       420.00
           Tyagi, Vic - 2305 Pearl Crest                           0.00        0.00          0.00              0.00      230.00       230.00
           Boy Scout of America -20217 Office                      0.00        0.00        768.00              0.00        0.00       768.00
           David Fury                                              0.00        0.00          0.00              0.00      300.00       300.00
           Austin General Contracting
              21-1-601 Raiders Owners Suite                        0.00        0.00      4,275.00            0.00          0.00     4,275.00
              21-1-404 Planet 13 Storage                           0.00        0.00      9,025.00       70,274.40      7,600.00    86,899.40
              20038 Allegiant Stadium Tech Offices                 0.00        0.00          0.00            0.00      8,500.00     8,500.00
           Total Austin General Contracting                        0.00        0.00     13,300.00       70,274.40     16,100.00    99,674.40
           Clucas, Giselle                                         0.00        0.00          0.00            0.00        315.00       315.00
           MCDonald, Brad                                          0.00        0.00          0.00          838.00          0.00       838.00
           Bulter, Kyle                                            0.00        0.00          0.00            0.00        385.00       385.00
           Choate Construction Company
               20017 Project Fall- Niagara Nothern LV              0.00        0.00           0.00       2,112.50          0.00     2,112.50
           Total Choate Construction Company                       0.00        0.00          0.00        2,112.50          0.00     2,112.50
           Jing Restaurant                                         0.00        0.00        492.50            0.00          0.00       492.50
           Minero General Contractor
               21-1-301 Shell 7208 S. Jones Blvd.                  0.00        0.00      2,267.65        3,059.00          0.00     5,326.65
           Total Minero General Contractor                         0.00        0.00      2,267.65        3,059.00          0.00     5,326.65
           A/C Trane Warranty Department                           0.00        0.00          0.00          635.00          0.00       635.00
           Sun Valley Surgery Center                               0.00        0.00      1,125.00            0.00          0.00     1,125.00
           Bob Brown                                               0.00        0.00          0.00            0.00        335.00       335.00
           Trane Warranty Invoices                                 0.00        0.00          0.00            0.00      9,006.25     9,006.25
           Greenberg Traurig                                       0.00        0.00          0.00          230.00          0.00       230.00
           Las Vegas Metro
               SAC 11301 Redpoint Drive                            0.00      515.00        515.00            0.00         0.00      1,030.00
               4591 W Russell Rd                                   0.00        0.00          0.00          580.00       895.00      1,475.00
               4810 S Las Vegas Blvd                               0.00        0.00          0.00          210.00         0.00        210.00
               Las Vegas Metro - Other                             0.00        0.00      3,709.00            0.00       252.00      3,961.00
           Total Las Vegas Metro                                   0.00      515.00      4,224.00          790.00      1,147.00     6,676.00
           Specialist Property Management                          0.00        0.00        918.00        2,108.00      2,017.50     5,043.50
           Elite Medical                                           0.00        0.00          0.00        4,137.50          0.00     4,137.50
           The Haunted Museum                                      0.00        0.00          0.00          767.00          0.00       767.00
           Advanced Medical Builders, Inc.
                19030-UMC Cath Labs 1 & 3 Upgrade                  0.00        0.00           0.00             0.00    7,435.00     7,435.00
           Total Advanced Medical Builders, Inc.                   0.00        0.00           0.00           0.00      7,435.00     7,435.00
           Fuse Stainless, LLC                                     0.00        0.00           0.00         230.00          0.00       230.00
           Nevada General Construction
              21-1-406 DTS M-200 LLW                               0.00        0.00     48,492.51            0.00          0.00    48,492.51
              21-1-801 Beacon Academy                              0.00        0.00     49,593.80            0.00          0.00    49,593.80
              21-1-401 Arizona School of Nursing                   0.00        0.00          0.00        3,645.15     10,314.97    13,960.12
              20028 PIPC W Craig Road                              0.00        0.00          0.00            0.00     44,650.79    44,650.79
              Nevada General Construction - Other                  0.00        0.00          0.00            0.00        840.00       840.00
           Total Nevada General Construction                       0.00        0.00     98,086.31        3,645.15     55,805.76   157,537.22
           UMC
              26099-21-2 South Anit Grill Replacement              0.00        0.00          0.00        3,249.00          0.00     3,249.00
              UMC QC Sunset -525 Marks St                          0.00        0.00          0.00        2,951.00          0.00     2,951.00
              UMC QC Spring Valley                                 0.00        0.00          0.00          282.50          0.00       282.50
              UMC QC Nellis                                        0.00        0.00          0.00          990.00          0.00       990.00
              UMC QC Summerlin                                     0.00        0.00          0.00        5,154.50          0.00     5,154.50
              UMC - Other                                          0.00        0.00      3,808.00       14,037.00     57,999.00    75,844.00
           Total UMC                                               0.00        0.00      3,808.00       26,664.00     57,999.00    88,471.00
           Inyo Dispensary (15010)                                 0.00        0.00      2,875.00            0.00          0.00     2,875.00
           UHG
               UHG 270 W. Lake Mead Parkway                        0.00        0.00           0.00             0.00    1,927.72     1,927.72




                                                                                                                                       Page 1 of 2
                   Case 21-14265-mkn                       Doc 9       Entered 09/13/21 16:24:29                  Page 55 of 58
7:30 PM                                                             SMS MECHANICAL
09/12/21
                                                                A/R Aging Summary
                                                                   As of September 12, 2021
                                                             Current       1 - 30       31 - 60         61 - 90             > 90        TOTAL
              UHG -UHG 2700 Fire Mesa                              0.00        0.00           0.00          1,322.00           0.00        1,322.00
              UHG Preventive Maintenance
                 UHG 4835 S Durango                                0.00        0.00           0.00              0.00         282.00          282.00
                 UHG 4475 S Eastern PM                             0.00        0.00           0.00              0.00         282.00          282.00
                 UHG 5820 Eastern PM                               0.00        0.00           0.00            282.00         282.00          564.00
                 UHG 8680 Cheyenne PM                              0.00        0.00           0.00            282.00           0.00          282.00
                 UHG 540 N Nellis PM                               0.00        0.00           0.00              0.00         282.00          282.00
                 UHG 2845 Sienna PM                                0.00        0.00           0.00              0.00         282.00          282.00
                 UHG Oakey HVAC PM                                 0.00        0.00           0.00              0.00       2,763.00        2,763.00
                 UHG Oakey I/M PM                                  0.00        0.00           0.00              0.00         900.00          900.00
              Total UHG Preventive Maintenance                     0.00        0.00           0.00            564.00       5,073.00        5,637.00
              UHG - 6720 Placid (15041)                            0.00        0.00           0.00            410.00           0.00          410.00
              UHG - 2845 Sienna Heights                            0.00        0.00           0.00              0.00         770.00          770.00
              UHG - 2704 N. Tenaya                                 0.00        0.00           0.00              0.00         630.00          630.00
              UHG - 4475 S. Eastern (25002)                        0.00        0.00           0.00              0.00       3,680.00        3,680.00
              UHG - Other                                          0.00        0.00           0.00              0.00       2,145.00        2,145.00
           Total UHG                                               0.00        0.00           0.00          2,296.00      14,225.72       16,521.72
           Cherry, Wendy                                           0.00        0.00           0.00            640.00           0.00          640.00
           Affordable Concepts
               21-1-104 DSH LAB Remodel                            0.00   13,627.75          0.00                 0.00         0.00       13,627.75
               21-1-103 SVH Bi Plane                               0.00    9,262.50          0.00                 0.00         0.00        9,262.50
               21-1-101 VH Negative Room c/o ACI                   0.00        0.00      3,359.85                 0.00         0.00        3,359.85
           Total Affordable Concepts                               0.00   22,890.25      3,359.85                 0.00         0.00       26,250.10
           Dakem & Associates
              21-1-204 Pelican PD                                  0.00        0.00           0.00         10,532.65           0.00       10,532.65
              17005 CAPNA                                          0.00        0.00           0.00              0.00       3,714.00        3,714.00
           Total Dakem & Associates                                0.00        0.00           0.00         10,532.65       3,714.00       14,246.65
           LVPPA                                                   0.00        0.00           0.00              0.00      17,719.00       17,719.00
           Martin Harris
              21-1-205 Sunrise III MOB                             0.00        0.00     71,402.00         194,974.20      11,875.00      278,251.20
              19029-Sunrise Hospital MRI Chiller                   0.00        0.00          0.00          57,010.00           0.00       57,010.00
           Total Martin Harris                                     0.00        0.00     71,402.00         251,984.20      11,875.00      335,261.20
           Penta Building Group
              21-1-303 Boca Park Parking Structure Reme            0.00        0.00           0.00          1,325.25           0.00        1,325.25
           Total Penta Building Group                              0.00        0.00           0.00          1,325.25           0.00        1,325.25
           RGG                                                     0.00        0.00           0.00              0.00          -0.50           -0.50
           Silver Creek Development, LLC                           0.00    7,515.00           0.00              0.00           0.00        7,515.00
           SR Construction
               21-1-403 Alper Retail Center-Pad F                  0.00        0.00     37,056.05               0.00           0.00       37,056.05
               21-1-102 Valley Health Specialty Hospital           0.00        0.00          0.00          14,582.00           0.00       14,582.00
               21-1-201 SDMI Bluediamond                           0.00        0.00     60,659.05               0.00           0.00       60,659.05
               20032 UHG Pharmacy                                  0.00        0.00    107,179.00          58,733.75           0.00      165,912.75
           Total SR Construction                                   0.00        0.00    204,894.10          73,315.75           0.00      278,209.85
           UHS of Delaware Inc (Valley)
              16099-21-2 VH Replace VFDS on Air Handler            0.00        0.00      5,208.50               0.00           0.00        5,208.50
              UHS of Delaware Inc (Valley) - Other                 0.00        0.00      3,599.00           4,044.75           0.00        7,643.75
        Total UHS of Delaware Inc (Valley)                         0.00        0.00      8,807.50           4,044.75           0.00       12,852.25
        West Sunset Surgery Center                                 0.00        0.00          0.00               0.00      -1,397.00       -1,397.00
     TOTAL                                                         0.00   30,920.25    548,562.56         523,428.75     211,929.73    1,314,841.29
                                                                                      Under 90 Days:   1,102,911.56      211,929.73   1,314,841.29




                                                                                                                                              Page 2 of 2
Case 21-14265-mkn   Doc 9   Entered 09/13/21 16:24:29   Page 56 of 58




               62)$
    4XHVWLRQ,QVLGHU3D\PHQWV
            Case 21-14265-mkn   Doc 9      Entered 09/13/21 16:24:29   Page 57 of 58
7:18 PM                             SMS MECHANICAL
09/12/21
                           Payroll Transactions by Payee
                            August 30, 2020 through August 30, 2021

                                    Date          Name        Num       Type       Amount
       Capurro, John             09 04 2020        ,        20424                      -1,617.75
                                 09 11 2020        ,        20453                      -1,617.75
                                 09 18 2020        ,        20482                      -1,617.75
                                 09 25 2020        ,        20511                      -1,617.75
                                 10 02 2020        ,        20542                      -1,617.75
                                 10 09 2020        ,        20569                      -1,617.75
                                 10 16 2020        ,        20603                      -1,617.75
                                 10 23 2020        ,        20630                      -1,617.75
                                 10 30 2020        ,        20662                      -1,617.75
                                 11 06 2020        ,        20689                      -1,617.75
                                 11 13 2020        ,        20716                      -1,617.75
                                 11 20 2020        ,        20749                      -1,617.75
                                 11 25 2020        ,        20778                      -1,617.75
                                 12 04 2020        ,        20856                      -1,617.75
                                 12 11 2020        ,        20858                      -1,617.75
                                 12 18 2020        ,        20865                      -1,617.75
                                 12 23 2020        ,        20892                      -1,617.75
                                 12 31 2020        ,        20928                      -1,617.75
                                 01 08 2021        ,        20963                      -1,620.75
                                 01 15 2021        ,        14398                      -1,620.75
                                 01 22 2021        ,        21021                      -1,620.75
                                 01 29 2021        ,        14467                      -1,620.75
                                 02 05 2021        ,        14479                      -1,620.75
                                 02 12 2021        ,        21051                      -1,620.75
                                 02 19 2021        ,        21076                      -1,620.75
                                 02 26 2021        ,        21102                      -1,620.75
                                 03 05 2021        ,        21151                      -1,620.75
                                 03 12 2021        ,        21138                      -1,620.75
                                 03 19 2021        ,        21200                      -1,620.75
                                 03 26 2021        ,        21226                      -1,620.75
                                 04 02 2021        ,        21251                      -1,620.75
                                 04 09 2021        ,        21275                      -1,620.75
                                 04 16 2021        ,        21297                      -1,620.75
                                 04 23 2021        ,        21335                      -1,620.75
                                 04 30 2021        ,        10119                      -1,620.75
                                 05 07 2021        ,        10155                      -1,620.75
                                 05 14 2021        ,        10185                      -1,620.75
                                 05 21 2021        ,        10254                      -1,620.75
                                 05 28 2021        ,        10269                      -1,620.75
                                 06 04 2021        ,        10296                      -1,620.75
                                 06 11 2021        ,        10359                      -1,620.75
                                 06 18 2021        ,        50005                      -1,620.75
                                 06 25 2021        ,        50060                      -1,620.75
                                 07 02 2021        ,        50096                      -1,620.75
                                 07 09 2021        ,        50132                      -1,620.75
                                 07 16 2021        ,        50164                      -1,620.75
                                 07 23 2021        ,        50205                      -1,620.75
                                 07 30 2021        ,        10467                      -1,620.75
                                 08 06 2021        ,        50275                      -1,620.75
                                 08 13 2021        ,        10432                      -1,620.75
                                 08 20 2021        ,        10438                      -1,620.75
                                                                                   -82,604.25



                                                                                         Page 1 of 2
            Case 21-14265-mkn   Doc 9      Entered 09/13/21 16:24:29       Page 58 of 58
7:18 PM                             SMS MECHANICAL
09/12/21
                           Payroll Transactions by Payee
                            August 30, 2020 through August 30, 2021

                                    Date          Name        Num            Type      Amount
       Hales, Jason R            09 04 2020       ,         20431                          -2,308.75
                                 09 11 2020       ,         20460                          -2,308.75
                                 09 18 2020       ,         20490                          -2,308.75
                                 09 25 2020       ,         20519                          -2,308.75
                                 10 02 2020       ,         20550                          -2,308.75
                                 10 09 2020       ,         20577                          -2,308.75
                                 10 16 2020       ,         20611                          -2,214.75
                                 10 23 2020       ,         20638                          -2,308.75
                                 10 30 2020       ,         20669                          -2,308.75
                                 11 06 2020       ,         20696                          -2,308.75
                                 11 13 2020       ,         20723                          -2,308.75
                                 11 25 2020       ,         20784                          -2,308.75
                                 12 04 2020       ,         20811                          -2,308.75
                                 12 11 2020       ,         20860                          -2,500.00
                                 12 18 2020       ,         20952                          -2,117.50
                                 12 23 2020       ,         20951                          -2,308.75
                                 12 31 2020       ,         20934                          -2,214.75
                                 01 08 2021       ,         20970                          -2,308.75
                                 01 15 2021       ,         14406                          -2,308.75
                                 01 22 2021       ,         21029                          -2,308.75
                                 01 29 2021       ,         14460                          -2,308.75
                                 02 05 2021       ,         14487                          -2,308.75
                                 02 12 2021       ,         21059                          -2,308.75
                                 02 19 2021       ,         21083                          -2,308.75
                                 02 26 2021       ,         21110                          -1,678.17
                                 03 05 2021       ,         21159                          -2,308.75
                                 03 12 2021       ,         21177                          -2,308.75
                                 03 19 2021       ,         21208                          -4,450.17
                                 03 26 2021       ,         21234                          -2,308.75
                                 04 02 2021       ,         21259                          -1,678.17
                                 04 09 2021       ,         21282                          -1,678.17
                                 04 16 2021       ,         21306                          -2,308.75
                                 04 23 2021       ,         10104                          -1,678.17
                                 04 30 2021       ,         10127                          -2,308.75
                                 05 07 2021       ,         10164                          -1,678.17
                                 05 14 2021       ,         10194                          -2,052.37
                                 05 21 2021       ,         10230                          -1,678.17
                                 05 28 2021       ,         10278                          -1,678.17
                                 06 04 2021       ,         10305                          -1,678.17
                                 06 11 2021       ,         10367                          -1,678.17
                                 06 18 2021       ,         50014                          -1,678.17
                                 06 25 2021       ,         50069                          -1,678.17
                                 07 02 2021       ,         50106                          -1,772.17
                                 07 09 2021       ,         50142                          -1,772.17
                                 07 16 2021       ,         50174                          -1,678.17
                                 07 23 2021       ,         50215                          -1,678.17
                                                            Total Hales, Jason R       -98,628.84




                                                                                             Page 2 of 2
